                        CHO LEGAL GROUP LLC
                                    100 Plainfield Ave., Ste. 8E
                                        Edison, NJ 08817
                                      ph. (732) 545 – 9600
                                       fax. (609) 613-5611
                                 SERVING NEW JERSEY
                                             JERSEY AND NEW YORK


May 29, 2020

VIA ECF
Hon. Magistrate Judge Debra Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: Baliga, et al. v. Link Motion Inc., et al., Case No. 1:18-cv-11642 (the “Action”)

Dear Judge Freeman:

This firm represents Intervenor-Plaintiff China AI Capital Limited (“China AI”) in the above-
referenced Action. On May 4, 2020, Plaintiff filed his papers in opposition to China AI’s motion to
intervene and to modify the February 1, 2019 order. In his opposition papers, Plaintiff attached a
copy of a letter, dated May 2, 2020, from Robert W. Seiden, the receiver appointed in this action
(the “Receiver”). The Receiver’s May 2 letter raised factual assertions and allegations far outside
the scope of China AI’s original motion. In addition, on May 20, 2020, Robert W. Seiden, the
receiver appointed in this action (the “Receiver”) emailed to the Court a second letter raising further
and additional factual assertions outside the scope of China AI’s original motion.

On May 21, 2020, the Hon. Victor Marrero ordered the parties to address the Receiver’s May 2,
2020 and May 20, 2020 letter within the context of China AI’s motion to intervene. Therefore, in
accordance with Judge Marrero’s order, China AI has included in its Reply Memorandum of Law in
Further Support (the “Reply Memo”) a Statement of Facts in Reply (the “SOFR”). In the SOFR,
China AI sets forth the facts that contradict the factual assertions of the Receiver and the Plaintiff,
along with citation to declarations and documentary evidence supporting these facts. As a result of
the inclusion of the SOFR, China AI’s Reply Memo exceeds the 10-page limit ordinarily applicable
to reply memos. But for the inclusion of the SOFR addressing the Receiver’s letters, Chian AI’s
Reply Memo would have not exceed 10 pages in length. Accordingly, in light of the Court’s May
21, 2020 order regarding the Receiver’s letters, China AI respectfully requests that the Court waive
the page limit with respect to China AI’s Reply Memo.


                                       Respectfully submitted,

                                            /s/ Jae H. Cho

                                             Jae H. Cho.
